                     Case 5:20-cv-02026-VKD Document 4
                                                     7 Filed 03/24/20
                                                             03/27/20 Page 1 of 1
                                                                                3
                                                                                                                           Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Michael Y. Hsueh                                     7. Your Phone Number: (310) 498-3559
 2. Your Email Address: * mhsueh@bwslaw.com                          8. Full Case Number (if applicable): 5:20-cv-02026
 3. Receipt Number:*                        0971-14306949                                          Attorney Admission
                                               03/23/2020
                                                                                              ✔
                                                                                                   Civil Case Filing
 4. Transaction Date:*
                                                                                                   FTR Audio Recording
                                                                     9. Fee Type:*
 5. Transaction Time:*                         4:16 pm                                             Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Amount
                                   $ 400.00                                                        Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicate charge - Correct receipt number 0971-14306886




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)
 Approval/denial date:        3/24/2020                                   Request approved/denied Ey:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID nXPEHU 0971-
 Date refund processed:                                                   5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH  Explain in detail what caused the duplicate charge in #10.


 Referred for OSC dDWH LIDSSOLFDEOH 
                     Case 5:20-cv-02026-VKD Document 5
                                                     7 Filed 03/24/20
                                                             03/27/20 Page 1
                                                                           2 of 1
                                                                                3
                                                                                                                           Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                       PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Michael Y. Hsueh                                     7. Your Phone Number: (310) 498-3559
 2. Your Email Address: * mhsueh@bwslaw.com                          8. Full Case Number (if applicable): 5:20-cv-02026
 3. Receipt Number:*                        0971-14306976                                          Attorney Admission
                                               03/23/2020
                                                                                              ✔
                                                                                                   Civil Case Filing
 4. Transaction Date:*
                                                                                                   FTR Audio Recording
                                                                     9. Fee Type:*
 5. Transaction Time:*                         4:21 pm                                             Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Amount
                                   $ 400.00                                                        Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or
                                                                                            o no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicate charge - Correct receipt number 0971-14306886




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)
 Approval/denial date:                                           Request approved/denied Ey:
 Pay.gov refund tracking ID refunded:                                                                 PEHU 0971-
                                                                          Agency refund tracking ID nXPEHU 0971
 Date refund processed:                                                   5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH 


 Referred for OSC dDWH LIDSSOLFDEOH 
                     Case 5:20-cv-02026-VKD Document 6
                                                     7 Filed 03/24/20
                                                             03/27/20 Page 1
                                                                           3 of 1
                                                                                3
                                                                                                                           Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                        PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Michael Y. Hsueh                                     7. Your Phone Number: (310) 498-3559
 2. Your Email Address: * mhsueh@bwslaw.com                          8. Full Case Number (if applicable): 5:20-cv-02026
 3. Receipt Number:*                        0971-14307035                                          Attorney Admission
                                               03/23/2020
                                                                                              ✔
                                                                                                   Civil Case Filing
 4. Transaction Date:*
                                                                                                   FTR Audio Recording
                                                                     9. Fee Type:*
 5. Transaction Time:*                         4:40 pm                                             Notice of Appeal
                                                                                                   Pro Hac Vice
 6. Transaction Amount
                                   $ 400.00                                                        Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicate charge - Correct receipt number 0971-14306886




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                             FOR U.S. DISTRICT COURT USE ONLY

                           Approved
 Refund request:           Denied
                           'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)
 Approval/denial date:      3/24/2020                                     Request approved/denied Ey:
 Pay.gov refund tracking ID refunded:                                     Agency refund tracking ID nXPEHU 0971-
 Date refund processed:                                                   5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH  Explain in detail on #10 what caused the duplicate charge.


 Referred for OSC dDWH LIDSSOLFDEOH 
